OFFICE OF THE ATTORNEY GENERAL OF TEXAS
,
                                                           AUSTIN




    Ronorablo W. A. Morrison
    Criminal District Attorney
    Milam County
    Cameron, Texas

    Dear Slrl




                                                                ill Fn the oheok
                                                                and this ia done,
                                                               0 to personal prop-




                                                                              S.W
                                                               noxwd, vhers does

                                                 from a saarch of the author-
                                                   Sims vs,,tho

                                                            9. W. 26 276;
                                                               brings m to (I.
                                                                              and
                                                                   State, 13 S.W.
                                                         vs. the State,
                                                       11 S.W.2d 254; and
                                                                             57
                                                                   of Saiindlins
                          lies in th& county where the choc‘x 1.0actually
                          dollvorod  to the ecll.or and title      to the Prop-
                                                                                            .




                          erty passes, and not Xn the oounty in vhioh the
                          check uas written. "
               lrfc havo further lnforzzt$on  from you to ,tho off%ct                that
    the pey,-son y30 gave the chock was D filling   ,stntion oporntor                in




    “0   ~~yy”y,c.l,..*        ..   -..   a-   --..--.-.
.a-.   -   .-. .,
           ilonorable    W. A. Morrison,   Page 2


           A county vho had authorized hfs employee and agent to purchase
           gasoline for him from the complaining witness,   a refinery  owner
           of B county, and authorized his employee to fill    in the amount
           of the check.   The check was givon for the gasoline   in B coun-
           ty and the gasoline was delivered  in B county.

                         We quote from 12 Texas Jurisprudence,     pego 444, as
           follotrs:

                          ‘The place where a crime is consummated
                    is often,   in contemplation   of lav, the place
                    whore %t, Is committed.     For example, vhere
                    the offense consists    In soiling an article
                    or commodity, the venue is ordinarily      in the
                    oounty uhore delivery vas made, although pay-
                    ment therofor had previously     been mede In
                    another county, or the terms of the sale
                    agreed upon plsevhere.      And where the offense
                    ie consummated by purchasing and receiving
                    an article,    the venue in ordinarily   in the
                    county ln which the artlole     was purchased
                    and dcllvered.     0 * *,‘I

                       In the cese of Sims VS. State, I.3 S. W. 653, cited
           by‘you, appellant     Sims was charged with sirlndllng;  the false
           representations    trere made ln Gastland County but the property
                 orse) we.9 delivered  to and was acquired by tho appellant
           I:: iLovn county . We quota from the court’s     opinion ns follovsl
                          “It is tho acquisition of tho property
                    that completes the offense.   In this case,
                    no offense vas oommitted in Zastland County,
                    becnum the horse was not there acquired by
                    tho dcf enfdant. ”
                          The same principle  of law is announced in tho case of
           becbmd       v. ‘Stato, 57 5. W, 813, cited by you.

                       The case of Robertson v. State, 132 5. II. (2d) 276,
           cited by you, follows and cites the Sims and Dochard cases.           In
           the Robertson case the appellant Robertson in Tarrant County,
           Texas telephoned fraudulent     reprosontations   to the prosecuting
           vitncss  In Harris County, Toxas, Mere the prosecuting        vitnoss.
           in rollance   on the fraudulent   reprosentatlono   delivered   some
           rubber floor matting to a common carrier bus line for delivery
           to Robertson.    Robertson traotried and convicted in Tarrant
I“‘-
       Honorable     V. A. EI3rrison,   Pago 3



       county. The Texas Court of Crininal. Appoala rcvcrsed the con-
       viction   and held that venue Vas in Harris County vhare the de-
       livery of the floor mhi;tIng VV&Smade since ths proparty vas
       transforrod   to Robertson by delivery into the poss3soion of
           ths carrier.
                  It is our opinion that the venue of th'e offonse       1s
       in B county vhero tho eaoollue was delivered.

                                                    Very truly   yours

             -, m   JUL 17, 1041                 ATTORNEYGBERAL OF !iZXAS
       A


 .A&



       HJFrRS